       Case 3:20-cv-08603-VC Document 42 Filed 12/17/20 Page 1 of 2




 1   CHARLES C. CORRELL, JR. (SBN 258085)
     ccorrell@kslaw.com
 2   KING & SPALDING LLP
     50 California Street, Suite 3300
 3   San Francisco, California 94111
     Telephone: (415) 318-1200
 4   Facsimile: (415) 318-1300

 5   DAVID FARBER (pro hac vice to be filed)
     dfarber@kslaw.com
 6   KING & SPALDING LLP
     1700 Pennsylvania Avenue, N.W.
 7   Washington, D.C. 20006
     Telephone: (202) 626-2941
 8   Facsimile: (202) 626-3700

 9   Attorneys for Amicus Curiae

10

11                             UNITED STATES DISTRICT COURT
12
                            NORTHERN DISTRICT OF CALIFORNIA
13
                                   SAN FRANCISCO DIVISION
14
     BIOTECHNOLOGY INNOVATION;                       Case No. 3:20-cv-08603-VC
15   CALIFORNIA LIFE SCIENCES
     ASSOCIATION; and BIOCOM                         Hon. Vince Chhabria
16   CALIFORNIA
                                                     [PROPOSED] ORDER GRANTING
17                   Plaintiffs,                     UNOPPOSED MOTION FOR LEAVE
              v.                                     TO FILE AMICUS CURIAE BRIEF IN
18                                                   SUPPORT OF PLAINTIFFS’ MOTION
     ALEX M. AZAR, II, in his official capacity as   FOR PRELIMINARY INJUNCTION
19   SECRETARY OF THE UNITED STATES
     DEPARTMENT OF HEALTH AND HUMAN
20   SERVICES; UNITED STATES
     DEPARTMENT OF HEALTH AND HUMAN
21   SERVICES; SEEMA VERMA, in her official
     capacity as ADMINISTRATOR OF THE
22   CENTERS FOR MEDICARE AND
     MEDICAID SERVICES; and THE CENTERS
23   FOR MEDICARE AND MEDICAID
     SERVICES,
24                   Defendants.
25

26

27

28

     [PROPOSED] ORDER                                                      CASE NO. 3:20-cv-08603
Case 3:20-cv-08603-VC Document 42 Filed 12/17/20 Page 2 of 2
